Case: 13-51116      Document: 00512782068         Page: 1    Date Filed: 09/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-51116                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 25, 2014

UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

AMANDA YVONNE BOHANNON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:13-CR-88-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Following a jury trial, Amanda Yvonne Bohannon was convicted of one
count of theft of government property with a value of less than $1000 and was
sentenced to serve 30 days in prison and a one-year term of supervised release.
In this appeal, Bohannon argues that the district court erred by denying her
oral motion for judgment of acquittal, in which she argued that the
Government had failed to prove that the stolen items had value.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51116     Document: 00512782068     Page: 2   Date Filed: 09/25/2014


                                  No. 13-51116

      We review a district court’s denial of a motion for judgment of acquittal
de novo. United States v. Girod, 646 F.3d 304, 313 (5th Cir. 2011); FED. R.
CRIM. P. 29(a). “The jury’s verdict will be affirmed if a reasonable trier of fact
could conclude from the evidence that the elements of the offense were
established beyond a reasonable doubt.” Girod, 646 F.3d at 313 (internal
quotation marks and citation omitted). “Juries are free to use their common
sense and apply common knowledge, observation, and experience gained in the
ordinary affairs of life when giving effect to the inferences that may reasonably
be drawn from the evidence.” United States v. Flores-Chapa, 48 F.3d 156, 161
(5th Cir. 1995).
      Our review of the record shows that the evidence adduced at trial was
sufficient for a reasonable trier of fact to conclude that Bohannon stole a “thing
of value” belonging to the United States government. See 18 U.S.C. § 641.
Additionally, the jurors were “free to use their common sense and apply
common knowledge, observation, and experience gained in the ordinary affairs
of life when” to infer that the purloined medications had value. See Flores-
Chapa, 48 F.3d at 161. Bohannon’s claim that her motion for judgment of
acquittal should have been granted is unavailing. Equally unavailing is her
argument that the district court erroneously imposed a $100 special
assessment, as the amended judgment reflects a $ 25 special assessment.
      AFFIRMED.




                                        2